DETAILED ACTION
Claims 1 – 20 are pending in the present application.
Claims 1-4 and 11-14 are elected herein and examined on the merits
Claims 5-10 and 15-20 are withdrawn herein (see election section below).

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-4 and 11-14, drawn to a method/system for analyzing a field utilizing a UAV, classified in at least B64C2201/00 and B64C2201/123.
II. Claims 5-8 and 15-18, drawn to a method/system for analyzing a field utilizing comparison of earlier/later images – i.e. temporal comparisons, classified in at least G01T7/006.
III. Claims 9-10 and 19-20, drawn to a method/system for analyzing a field utilizing variations in temperature to identify soil types, classified in at least G06K9/0063.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes/systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious 

Inventions I and III are directed to related processes/systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation (UAV for invention I; soil type identification for invention III).  Furthermore, the inventions as claimed do not encompass overlapping subject matter (at least UAV vs soil type identification) and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related processes/systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation (time based comparison for invention II; soil type identification for invention III).  Furthermore, the inventions as claimed do not encompass overlapping subject 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for the separate inventions as described above will require searching different classifications, separate electronic resources, employing different search queries, and a different field of search for each. Specifically, the separate inventions will require a search in in the CPC sub classifications detailed above (least at least B64C2201/00 and B64C2201/123 for Invention I, at least G01T7/006 for Invention II, and at least G06K9/0063 for Invention III) since as a result of these separate classifications the separate inventions have obtained separate status in the art. 
Additionally, a variety of textual differences (relating to at least the UAV limitations for Group I, the time based comparisons for Group II, and at least the soil typing limitations of Group III) will need to be searched in appropriate databases corresponding to the differences in the Groups as described above. As such a serious search burden is indicated.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Gary Hartman (Reg. No. 33,898) on 2/11/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4 and 11-14.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 5-10 and 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 20130114641) in view of Sauder et al. (US 20160050840; hereinafter Sauder).

Regarding claim 1, Sutton teaches a method of analyzing a field (see at least abstract; see also [0002] and [0009-10]), the method comprising: 
positioning an imaging system in an aircraft (at least 12/14/16 and components associated therewith; see fig. 1 showing such positioning in aircraft 10); 
acquiring with the imaging system an aerial thermal image (by at least thermal imager 12; see also [0016-17]) of at least a portion of the field while the aircraft is in flight over the field (see fig. 1 showing this; see also [0023-24] and [0016]); 
georeferencing the aerial thermal image by superimposing the aerial thermal image on a geographical map of the field to obtain a georeferenced aerial thermal image ([0024-25] teaches geo-location for geo-referencing; see also [0017] teaching that the images may be thermal); 
providing the georeferenced aerial thermal image to a user interface (at least [0025] teaches that “Ground inspections can further be improved by providing the user with access to this database of images during the physical ground inspection. This may be accomplished by geo-referencing the image with a mobile device, for example a tablet computer with software written specifically for this purpose.”).

operating an unmanned aerial vehicle to fly over the location in the field, the unmanned aerial vehicle having a camera, means for location tracking the unmanned aerial vehicle, and means for communicating through a cellular network; and 
controlling the unmanned aerial vehicle with the user interface through the cellular network to cause the unmanned aerial vehicle to fly over the location in the field while providing to the user interface a live camera view of the field with the camera and an indication on the georeferenced aerial thermal image of where the unmanned aerial vehicle is over the field as the live camera view is acquired.
However, Sauder teaches a method for agronomic monitoring (see abstract) including flight path planning (see fig. 3, steps 302/303) allowing for indicating a location (i.e. the flight path is a set of locations) in the field/agricultural area (see [0029-32]) and then operating an unmanned aerial vehicle (UAV; see fig. 1, element 110 with constituent portion of the UAV; see fig. 4, at least step 404) which may have a camera (117; see fig. 1; [0019] teaching that the camera may be video, still, thermal and/or infrared), GPS (111; see fig. 1; [0018]) and is communicated with via a cellular network (see 113 communicating with 162 in fig. 1; see also [0016]; [0025] and [0043]) also the UAV may be controlled through the cellular link/network while in flight (see [0024] which teaches that “System 100 also includes the user interface device (UID) 160 (e.g., a joystick or keypad) that allows the user, or operator, to control system 100” in view of fig. 1 showing cellular link/networking between the UID and UAV) while viewing the live imaging ([0024] “the UID 160 may allow the user or operator to control the UAV 110 while viewing images from camera system 117 on touch screen display 134 on GUI 130”) where the 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the geo-referencing of aerial images of a field of Sutton with the specific knowledge of using the UAV with camera and cellular communications which superimposes the live imaging over known/previous aerial images of Sauder. This is because allowing a specifically made image to replace a stale google maps image produces a higher accuracy due to the recency of the data (see [0045] of Sauder teaching that such images may be “superimposed over Google Map.RTM. tiles or aerial geographic images” – [0045], emphasis added). This is important in order to provide an end user with the best possible data on a field or part of a field of interest.

Regarding claim 2, Sutton teaches that the portion of the field contains plants (see at least abstract teaching that the field may have plants) and the aerial thermal image comprises pixels ([0017] teaches that a pixelated thermal camera may be used) indicative of different levels of thermal energy emitted by the plants ([0017]; see also claim 1) within the portion of the field while the aircraft is in flight over the field (see fig. 1 showing this; see also [0016]), the method further comprising processing the aerial thermal image to assess relative variations in temperatures among the plants within the portion of the field by assessing variations in the pixels of the aerial thermal image (see abstract and [0010-12] teaching regarding processing the thermal images to assess thermal variations; [0017] teaches that the thermal images may be in pixelated format).

claim 3, Sutton teaches providing the georeferenced aerial thermal image to a handheld device located in the field ([0025] teaches “Ground inspections can further be improved by providing the user with access to this database of images during the physical ground inspection. This may be accomplished by geo-referencing the image with a mobile device”); and locating and displaying the present position of the handheld device on the georeferenced aerial thermal image ([0025] teaches that “The user can then walk through the field with the user's present location shown on top of the thermal or digital image, allowing the ability to precisely navigate to the areas of most interest.”).

Regarding claim 4, Sutton lacks direct and specific teaching of capturing still images of the field with the camera of the unmanned aerial vehicle while over the field; and displaying on the user interface the location tracking of the unmanned aerial vehicle over the field and georeferenced locations of the still images captured with the camera of the unmanned aerial vehicle while over the field.
However, Sauder teaches a method for agronomic monitoring (see abstract) including flight path planning (see fig. 3, steps 302/303) allowing for indicating a location (i.e. the flight path is a set of locations) in the field/agricultural area (see [0029-32]) and then operating an unmanned aerial vehicle (UAV; see fig. 1, element 110 with constituent portion of the UAV; see fig. 4, at least step 404) which may have a camera (117; see fig. 1; [0019] teaching that the camera may produce still photos; see also [0032]), GPS (111; see fig. 1; [0018]) and is communicated with via a cellular network (see 113 communicating with 162 in fig. 1; see also [0016]; [0025] and [0043]) while viewing the live imaging ([0024] “the UID 160 may allow the user or operator to control the UAV 110 while viewing images from camera system 117 on touch 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the geo-referencing of aerial images of a field of Sutton with the specific knowledge of using the UAV with still camera which superimposes the live imaging over known/previous aerial images and provides the location of the UAV of Sauder. This is because allowing a specifically made image to replace a stale google maps image produces a higher accuracy due to the recency of the data and knowing where the UAV is allows for a user to understand what portion of a field or area they are viewing. This is important in order to provide an end user with the best possible data on a field or part of a field of interest.

Regarding claim 11, Sutton teaches a system for analyzing a field (see at least abstract; see also [0002] and [0009-10]), the system comprising: 
an imaging system in an aircraft (at least 12/14/16 and components associated therewith; see fig. 1 showing the imaging system in aircraft 10), the imaging system being operable to acquire an aerial thermal image (by at least 12 is a thermal imager; see also [0016-17]) of at least a portion of the field while the aircraft is in flight over the field (see fig. 1 showing this; see also [0023-24] and [0016]); 
means for georeferencing the aerial thermal image by superimposing the aerial thermal image on a geographical map of the field to obtain a georeferenced aerial thermal image ([0024-
means for overlaying the aerial thermal image on the geographical map (at least the mobile device – see [0025] teaching that the overlay may be of a map) and a user interface having means for displaying the georeferenced aerial thermal image (at least the mobile device such as a tablet computer [0025]).
Sutton does not directly and specifically teach regarding an unmanned aerial vehicle having a camera for providing a live camera view of the field, means for location tracking the unmanned aerial vehicle, and means for communicating through a cellular network; and 
means for indicating the location to be inspected on the georeferenced aerial thermal image, means for controlling the unmanned aerial vehicle through the cellular network to cause the unmanned aerial vehicle to fly over the location in the field while providing to the user interface the live camera view of the field and an indication on the georeferenced aerial thermal image of where the unmanned aerial vehicle is over the field as the live camera view is acquired.
However, Sauder teaches a system for agronomic monitoring (see abstract and [0006]) including flight path planning (see fig. 3, steps 302/303) allowing for indicating a location (i.e. the flight path is a set of locations) in the field/agricultural area (see [0029-32]) and then operating an unmanned aerial vehicle (UAV; see fig. 1, element 110 with constituent portion of the UAV; see fig. 4, at least step 404) which may have a camera (117; see fig. 1; [0019] teaching that the camera may be video, still, thermal and/or infrared), GPS (111; see fig. 1; [0018]) and is communicated with via a cellular network (see 113 communicating with 162 in fig. 1; see also [0016]; [0025] and [0043]) also the UAV may be controlled through the cellular link/network while in flight (see [0024] which teaches that “System 100 also includes the user interface device 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify system for the geo-referencing of aerial images of a field of Sutton with the specific knowledge of using the UAV with camera and cellular communications which superimposes the live imaging over known/previous aerial images of Sauder. This is because allowing a specifically made image to replace a stale google maps image produces a higher accuracy due to the recency of the data (see [0045] of Sauder teaching that such images may be “superimposed over Google Map.RTM. tiles or aerial geographic images” – [0045], emphasis added). This is important in order to provide an end user with the best possible data on a field or part of a field of interest.

Regarding claim 12, Sutton teaches that the portion of the field contains plants (see at least abstract teaching that the field may have plants) and the aerial thermal image comprises pixels ([0017] teaches that a pixelated thermal camera may be used) indicative of different levels of thermal energy emitted by the plants ([0017]; see also claim 1) within the portion of the field while the aircraft is in flight over the field (see fig. 1 showing this; see also [0016]), the system further comprising means for processing the aerial thermal image to assess the relative variations in the temperatures among the plants by assessing variations in the pixels of the aerial thermal 

Regarding claim 13, Sutton teaches means for providing the aerial thermal image on the geographical map to a handheld device located in the field ([0025] teaches “Ground inspections can further be improved by providing the user with access to this database of images during the physical ground inspection. This may be accomplished by geo-referencing the image with a mobile device”) and having means for locating and displaying the present position of the handheld device on the georeferenced aerial thermal image (at least the display for the mobile device which allows as [0025] teaches that “The user can then walk through the field with the user's present location shown on top of the thermal or digital image, allowing the ability to precisely navigate to the areas of most interest.”).

Regarding claim 14, Sutton lacks direct and specific teaching that the displaying means of the user interface further displays the location tracking of the unmanned aerial vehicle over the field and georeferenced locations of still images of the field captured with the camera of the unmanned aerial vehicle while over the field.
However, Sauder teaches a method for agronomic monitoring (see abstract) including flight path planning (see fig. 3, steps 302/303) allowing for indicating a location (i.e. the flight path is a set of locations) in the field/agricultural area (see [0029-32]) and then operating an unmanned aerial vehicle (UAV; see fig. 1, element 110 with constituent portion of the UAV; see fig. 4, at least step 404) which may have a camera (117; see fig. 1; [0019] teaching that the camera may produce still photos; see also [0032]), GPS (111; see fig. 1; [0018]) and is 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the geo-referencing of aerial images of a field of Sutton with the specific knowledge of using the UAV with still camera which superimposes the live imaging over known/previous aerial images and provides the location of the UAV of Sauder. This is because allowing a specifically made image to replace a stale google maps image produces a higher accuracy due to the recency of the data and knowing where the UAV is allows for a user to understand what portion of a field or area they are viewing. This is important in order to provide an end user with the best possible data on a field or part of a field of interest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Mathur et al. (US 20160202227 A1); [0023]; [0030]; [0042]; [0048] and figs. 5 and 9A-C. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855